Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 08/27/2021.
To note: Claims 1, 3-10 and 12-18 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1, 3-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Liu  et al. [US Patent Application Publication 2016/0070265 A1], fails to anticipate or render obvious calculating the moving distance and the rotation angle of the movable object based at least on the acquired linear velocity and the acquired rotational angular velocity comprises: calculating a first bias value based on (1) a first proportionality constant for modeling the first bias and (2) the linear velocity of the movable object; and calculating the moving distance by subtracting the first bias value from the moving distance of the movable object calculated based on the linear velocity, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 6 is allowed because the closest prior art, Liu  et al. [US Patent Application Publication 2016/0070265 A1], fails to anticipate or render obvious calculating a first bias value based on a first constant for modeling the first bias associated with the moving distance of the movable object; calculating the moving distance based on the first bias value; calculating a second bias value based on a second constant for modeling a second bias associated with the rotation angle of the movable object; and calculating the rotation angle based on the second bias value, and wherein the state information comprises location information and direction information of the movable object, information associated with the first bias value, and information associated with the second bias value, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 10 is allowed because the closest prior art, Liu  et al. [US Patent Application Publication 2016/0070265 A1], fails to anticipate or render obvious calculating the moving distance and the rotation angle of the movable object based at least on the acquired linear velocity and the acquired rotational angular velocity comprises: calculating a first bias value based on (1) a first proportionality constant for modeling the first bias and (2) the linear velocity of the movable object; and calculating the moving distance by subtracting the first bias value from the moving distance of the movable object calculated based on the linear velocity, in combination with all other limitations in the claim(s) as defined by applicant.

calculating a first bias value based on a first constant for modeling the first bias associated with the moving distance of the movable object; calculating the moving distance based on the first bias value; calculating a second bias value based on a second constant for modeling a second bias associated with the rotation angle of the movable object; and calculating the rotation angle based on the second bias value, and wherein the state information comprises location information and direction information of the movable object, information associated with the first bias value, and information associated with the second bias value, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al. (US Patent Number 8,676,498 B2) discloses a camera and inertial measurement unit integration with navigation data feedback for feature tracking.

RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862